Citation Nr: 0915008	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder, to include as due to asbestos exposure.

2.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1955.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed May 2004 rating decision denied the 
Veteran's claim of entitlement to service connection for 
"asbestosis (claimed as 'lungs')."

2.  Evidence associated with the claims file since the May 
2004 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.

3.  The medical evidence of record shows Level IV hearing 
acuity in the right ear and Level XI hearing acuity in the 
left ear.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the May 2004 rating decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure, is not reopened.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


2.  The criteria for an initial evaluation in excess of 30 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in September 2005 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the Veteran in November 2005, July 2007, and 
October 2008, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's VA medical treatment records and indicated 
private medical records have been obtained.  Nearly all of 
the Veteran's service treatment records and service personnel 
records are unavailable and are presumed destroyed in a fire 
at the National Personnel Records Center.  The United States 
Court of Appeals for Veterans Claims has held that where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the Veteran and has notified him of the records 
which are unavailable.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  

A VA examination was provided to the Veteran in connection 
with his claim for entitlement to an initial rating in excess 
of 30 percent for bilateral hearing loss.  As noted above, a 
VA examination was not required with regard to whether new 
and material evidence was submitted to reopen the claim of 
entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Lungs

An unappealed rating decision in May 2004 denied the 
Veteran's claim of entitlement to service connection for 
asbestosis (claimed as "lungs") on the basis that the 
evidence of record did not link the Veteran's asbestosis to 
military service.  The relevant evidence of record at the 
time of the May 2004 rating decision consisted of the 
Veteran's service separation medical examination report and a 
January 1999 private medical report.
 
The Veteran did not file a notice of disagreement after the 
May 2004 rating decision.  Therefore, the May 2004 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in April 2006 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for asbestosis (claimed as 
"lungs"), this decision is not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

In July 2005, a claim to reopen the issue of entitlement to 
service connection for a lung disorder was received.  
Evidence of record received since the May 2004 rating 
decision includes private medical records dated from January 
2000 to February 2007, statements from the Veteran dated in 
July 2005 and December 2006, a February 2006 VA respiratory 
examination report, VA medical opinions dated in April 2006 
and January 2009, a December 2006 statement from the 
Veteran's wife, February 2007 statements from the Veteran's 
sister and sister-in-law, and a transcript of a March 2009 
videoconference hearing before the Board.  All of the 
evidence received since the May 2004 rating decision is 
"new" in that it was not of record at the time of the May 
2004 decision.  However, none of the new evidence is 
material, as it does provide competent evidence that the 
Veteran was exposed to asbestos during military service, that 
resulted in a current lung disorder, to include asbestosis.

There are numerous statements in the evidence of record that 
the Veteran was exposed to asbestos during military service.  
However, all of this evidence is based on the Veteran's own 
statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  While lay 
statements are generally competent evidence as to what a 
person has observed, they are not sufficient for VA purposes 
to show that the Veteran was exposed to asbestos during 
military service.  With asbestos-related claims, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the available military records are limited to 
the Veteran's DD Form 214, a March 1955 separation medical 
examination report, and records showing the Veteran's rank 
and units at various points in time.  The Veteran's military 
occupation on his DD Form 214 indicates that the Veteran was 
involved in engineering work, potentially in the areas of 
aviation, construction, and diesel repair.  The VA 
Adjudication Procedure Manual lists several occupational 
areas which are associated with exposure to asbestos, namely 
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products, such as 
clutch facings and brake linings, and, manufacture and 
installation of products, such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  VA Adjudication Procedure Manual, M21-1 
MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9(f).  
Of these occupations, "demolition of old buildings" and 
"servicing of friction products, such as clutch facings and 
brake linings" corresponds to the occupation indicated by 
the Veteran's statements and the DD Form 214.  However, 
simply engaging in an occupation that has an increased risk 
of exposure to asbestos in insufficient to prove that the 
Veteran was exposed to asbestos during military service.  See 
Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that 
M21-1 does not create a presumption of exposure to asbestos 
solely from shipboard service).  As such, there is no 
competent evidence of record which is sufficient to show that 
the Veteran was exposed to asbestos during military service 
that resulted in a current lung disorder, to include 
asbestosis.  Accordingly, when combined with the veteran's 
reports of extensive exposure to asbestos and other hazardous 
industrial dusts and chemicals both before and after military 
service, the evidence received since the May 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim.

Since the additional evidence received since the May 2004 
rating decision is not material as it does not raise a 
reasonable possibility of substantiating the Veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for a lung disorder, to include as due to asbestos 
exposure.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule articulated in Francisco does not apply to 
the Veteran's bilateral hearing loss claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for bilateral hearing loss.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2008).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.

A February 2006 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
45
55
60
LEFT
65
105
105
105

The average pure tone threshold was shown as 53 decibels in 
the right ear and 95 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 80 percent in 
the right ear and 0 percent in the left ear.

A November 2008 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
50
60
65
LEFT
65
105+
105+
105+

The average pure tone threshold was shown as 59 decibels in 
the right ear and 95 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 84 percent in 
the right ear and 0 percent in the left ear.

Applying these results to the Schedule reveals, at worst, a 
numeric designation of Level IV in the right ear and Level XI 
in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic 
Code 6100.  Applying these findings to 38 C.F.R. § 4.85, 
Table VII of the Schedule results in a 30 percent evaluation 
for hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in the right ear, or (2) a pure tone 
threshold of 70 decibels or more at 2,000 Hertz in the right 
ear.  Thus, the Veteran is not entitled to consideration 
under C.F.R. § 4.86 for exceptional patterns of hearing 
impairment for his right ear hearing loss.  While the Veteran 
does meet the requirements for an exceptional pattern of 
hearing impairment in the left ear, his left ear hearing loss 
is already evaluated at the highest level possible under the 
Schedule.  Thus, the provisions of 38 C.F.R. § 4.86 have no 
impact on the evaluation of the Veteran's bilateral hearing 
loss.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the current audiometric findings, the 
30 percent evaluation in effect for the Veteran's service-
connected bilateral hearing loss is appropriate, and 
entitlement to an initial evaluation in excess of 30 percent 
for bilateral hearing loss is not warranted.  The 30 percent 
disability evaluation is the highest rating warranted for any 
period during this appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a 
compensable evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a lung disorder is denied.

An initial evaluation in excess of 30 percent for bilateral 
hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


